STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

DARREN      COOPER,             ET    AL                                                 NO.     2022   CW     0145


VERSUS


HEATH      YOUNG


                      CONSOLIDATED                    WITH


CALLIE      COOPER          AND       HEATH
YOUNG


VERSUS
                                                                                             JUNE     06,    2022
DARREN      J.    COOPER




In   Re:          Darren             Cooper,              applying       for     supervisory          writs,     21st
                  Judicial                 District             Court,    Parish        of     Livingston,       Nos.

                  133521             c/ w     145797.


BEFORE:          McCLENDON,                  WELCH,        AND     THERIOT,      JJ.


        WRIT      DENIED.


                                                                 JEW

                                                                 MRT




        McClendon,               J.,         would        not    consider      the     writ.     Relator       failed

to provide            a    complete              copy of         any opposition          and    any   attachments
thereto,         in       violation                  of   Uniform        Rules    of    Louisiana       Courts        of

Appeal,         Rule       4-   5(    C) (    9) .




COURT      OF    APPEAL,             FIRST           CIRCUIT




           a •            Y
      DEPUTY          CLERK          OF      COURT
                FOR       THE    COURT